         Case 7:08-cv-00207 Document 144 Filed on 07/15/21 in TXSD Page 1 of 2




                                IN THE UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         MCALLEN DIVISION
    UNITED STATES OF AMERICA,                              §
                                                           §
                   Plaintiff,                              §
                                                           §
    v.                                                     §            CASE NO. 7:08-CV-207
                                                           §
    1.71 ACRES OF LAND, MORE OR                            §
    LESS, SITUATE IN STARR COUNTY,                         §
    STATE OF TEXAS; AND CITY OF                            §
    ROMA, ET AL.,                                          §
                                                           §
                 Defendants.                               §

           CERTIFICATE OF COMMENCEMENT OF SERVICE BY PUBLICATION


         The Plaintiff, United States of America, by and through the undersigned Assistant United States

Attorney for the Southern District of Texas, hereby certifies that she believes that the Defendants

named below cannot be personally served, because after diligent inquiry within the State of Texas, their

places of residence and/or business cannot be ascertained by the Plaintiff, or if ascertained, the place

or residence and/or business of said Defendant is beyond the territorial limits of personal service as

provided in Fed. R. Civ. P. 71.1. As such, the undersigned Assistant United States Attorney will

commence service by publication in accordance with Fed. R. Civ. P. 71.1(d)(3)(B).

PARTIES 1 :

           1. Amando Garza Hinojosa and Benita Rose Garcia, husband and wife.


                                                       Respectfully submitted,

                                                       JENNIFER B. LOWERY
                                                       Acting United States Attorney
                                                       Southern District of Texas

1
    See Dkt. No. 2, Schedule G.

                                                       Page 1 of 2
                                  Certificate of Commencement of Service by Publication
    Case 7:08-cv-00207 Document 144 Filed on 07/15/21 in TXSD Page 2 of 2




                                     BY:      s/ Hilda M. Garcia Concepcion______
                                              HILDA M. GARCIA CONCEPCION
                                              Assistant United States Attorney
                                              Southern District of Texas No.3399716
                                              Puerto Rico Bar No. 15494
                                              1701 W. Bus. Highway 83, Suite 600
                                              McAllen, TX 78501
                                              Telephone: (956) 618-8004
                                              Facsimile: (956) 618-8016
                                              E-mail: Hilda.Garcia.Concepcion@usdoj.gov
                                              Attorney-In-Charge for Plaintiff
                                     and
                                              ALYSSA IGLESIAS
                                              Assistant United States Attorney
                                              Southern District of Texas No.: 3610302
                                              Florida Bar No.: 103383
                                              1701 W. Bus. Highway 83, Suite 600
                                              McAllen, TX 78501
                                              Telephone: (956) 992-9351
                                              Facsimile: (956) 992-9425
                                              E-mail: Alyssa.Iglesias@usdoj.gov
                                              Attorney for Plaintiff




                             CERTIFICATE OF SERVICE

       I, Hilda M. Garcia Concepcion, Assistant United States Attorney for the Southern District

of Texas, hereby certify that on July 15, 2021, a copy of the foregoing was served on parties in

accordance with the Federal Rules of Civil Procedure.



                                              By:     s/ Hilda M. Garcia Concepcion_________
                                                      HILDA M. GARCIA CONCEPCION
                                                      Assistant United States Attorney




                                              Page 2 of 2
                         Certificate of Commencement of Service by Publication
